Citation Nr: 0336087	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  03-01 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fatty tumors 
(lipomas) of right leg, claimed as due to exposure to 
herbicide agents used in Vietnam.

3.  Entitlement to service connection for right eye vision 
loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  Service in Vietnam is indicated by the 
evidence of record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After having reviewed the veteran's VA claims folder, and for 
reasons stated immediately below, the Board believes that a 
remand is necessary.

Reasons for Remand

Additional evidentiary development

(i.) VA medical records

The Board observes that certain VA medical records, not 
currently associated with the record, may be pertinent to the 
veteran's claims.  VA medical records obtained in connection 
with the present appeal included inpatient and outpatient 
records from the VA Medical Centers (VAMC) in Milwaukee, 
Wisconsin (Zablocki) and Chicago, Illinois (Hines) dating 
from October 1998 through July 1999.  Also of record are a 
few discharge summary reports from Hines dated in 1989.  
However, the record shows that the Hines facility notified 
the RO in September 1999 that aside from outpatient treatment 
records dated in 1999, it had retired the veteran's medical 
records to the Federal Records Center (FRC) in September 
1995.  Nowhere in the record is it shown that appropriate 
development action (i.e. contacting the FRC and obtaining the 
veteran's medical records) was taken in response to this 
information.  Because the veteran has indicated that he 
received treatment at the Hines VAMC beginning in 1984, VA 
has an obligation to obtain relevant Federal government 
records or confirm their unavailability.  See 38 C.F.R. 
§ 3.159(c)(2) & (3) (2003); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992); VAOPGCPREC 12-95 (. . . an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error. . . .").

(ii.) Social Security Administration records

The Board observes further that there is of record a decision 
by the Social Security Administration (SSA) dated in November 
2000 which contains references to exhibits describing the 
evidence considered by the SSA in connection with that 
agency's award of disability benefits to the veteran. The 
SSA's decision indicates that the veteran was awarded 
benefits for "anxiety/post-traumatic stress disorder".  Any 
available medical records noted on an "Exhibit List" or 
equivalent document considered at the time of SSA's November 
2000 decision should be obtained and associated with the 
claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [duty to assist includes obtaining records from SSA 
and giving appropriate consideration and weight to such 
evidence in determining whether to award or deny VA 
disability compensation benefits].

(iii.) Medical examinations

In addition to the above, the Board finds that additional 
medical development of the right leg (lipomas) and right eye 
disorders is required in order to properly adjudicate these 
claims.  The available medical records provide only scant 
references to these conditions, but the Board observes that 
VA treatment records reflect several diagnoses made in the 
context of psychiatric/substance abuse treatment evaluations 
of right thigh lipoma (October 1998) and right eye 
discomfort/vision problems (March 1999).  These records also 
show that the veteran had a cyst removed from his right calf 
(July 1999) and denoted that he would need unspecified eye 
surgery (May 1999) at some point in the future.  Whether he 
ever had eye surgery is unknown based on the evidence on 
file.  

Service medical records reflect some decreased visual acuity 
in the right eye between the time of the veteran's enlistment 
and discharge, and service records on file show that he was 
in Vietnam, so exposure to herbicide agents is presumed.  
See 38 U.S.C.A. § 116 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2003).

Based on these facts, the Board believes the veteran should 
be examined to address the existence and etiology of the 
claimed lipoma and eye disorders.  See Charles v. Principi, 
16 Vet. App. 370, 371-72 (2002) [under the VCAA, VA's duty to 
assist includes obtaining a medical examination or medical 
opinion if the record before the VA contains competent 
evidence that the claimant has a current disability and 
indicates that the disability or symptoms may be associated 
with the claimant's active military service but does not 
contain sufficient medical evidence for the VA to make a 
decision on the claim]; see also 38 C.F.R. § 3.159(c)(4) 
(2003).

The Veterans Claims Assistance Act of 2000

A remand is also in order to ensure compliance with the 
enhanced duty to notify and duty to assist provisions enacted 
by the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A].

In light of subsequent judicial decisions, it appears that 
the RO's VCAA notice letter of April 2002 was defective to 
the extent that it informed the veteran that any evidence he 
had in support of this claim should be submitted, "within 30 
days if possible".  However, in a decision dated September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (the PVA 
case), the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) invalidated the 30 day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C. § 5103(b)(1).  The Federal Circuit found in 
the PVA case that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.

The April 2002 letter also was defective to the extent that 
the veteran was not advised that he had a full year to 
respond to the VCAA notice.  The letter instead informed him 
that if the "information is not received by the [VA] within 
one year from the date of this letter, we won't be able to 
pay you any 'back benefits' if entitlement is established at 
a later date".  In the PVA case, Federal Circuit found this 
description of the one-year period misleading and detrimental 
to claimants whose claims were prematurely denied short of 
the statutory one-year period provided for response to a VCAA 
notice letter.

Previously, the Board could cure this procedural defect by 
issuing an appropriate VCAA notice, but this practice was 
invalidated by the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) [regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b)].

In short, unless the law changes the agency of original 
jurisdiction must inform the veteran that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and ensure that 
all notification and development action required by 
the VCAA, implementing or clarifying law, court 
decisions  and/or VA directives is completed.

2.  VBA should make appropriate inquires to the FRC 
and/or Hines VAMC for the purpose of obtaining 
copies of all medical reports that the Hines 
facility had in its possession pertaining to 
treatment provided to the veteran prior to 1999.  
In addition, VBA should contact the veteran to 
ascertain whether he has had any medical treatment 
for his right leg condition or right eye, to 
include surgery for the eye, since 1999.  If 
additional medical evidence is identified which is 
pertinent to the veteran's claims, reasonable 
efforts should be made to secure such evidence and 
associate it with the veteran's VA claims folder.
 
3.  VBA should also contact the SSA for 
the purpose of obtaining medical records 
from that agency which pertain to the 
November 2000 award of disability 
benefits to the veteran.  

4.  Upon completion of the above, VBA 
should make arrangements with an 
appropriate medical facility for the 
veteran to be examined for the purpose of 
addressing the nature and etiology of the 
right leg (lipomas) and right eye 
disorders for which service connection is 
being sought.  The examiner(s) should 
determine whether the veteran has or had 
fatty tumors of the right leg and/or a 
right eye disability.  The examiner(s) 
should opine whether it is at least as 
likely as not that lipomas of the right 
leg or a right eye disability was 
incurred in or aggravated during or by 
the veteran's active duty military 
service, to include addressing the 
question of whether lipomas of the right 
leg resulted from the veteran's exposure 
to herbicide agents used in Vietnam.

5.  Thereafter, VBA must readjudicate the 
issues on appeal.  A supplemental 
statement of the case should be prepared 
if any benefit sought on appeal remains 
denied.  The veteran and his 
representative should be provided with 
the supplemental statement of the case, 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise appropriate.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


